 
 
I 
111th CONGRESS
1st Session
H. R. 824 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mrs. Maloney (for herself, Ms. Woolsey, Mr. George Miller of California, Ms. Baldwin, Ms. Corrine Brown of Florida, Mr. Ellison, Mr. Filner, Mr. Frank of Massachusetts, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to allow employees to take, as additional leave, parental involvement leave to participate in or attend their children’s and grandchildren’s educational and extracurricular activities, and to clarify that leave may be taken for routine family medical needs and to assist elderly relatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family and Medical Leave Enhancement Act of 2009.  
2.Eligible employeeSection 101(2)(B)(ii) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii)) is amended by striking less than 50 each place it appears and inserting fewer than 25.  
3.Entitlement to additional leave under the FMLA for parental involvement and family wellness 
(a)Leave requirementSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following new paragraph: 
 
(5)Entitlement to additional leave for parental involvement and family wellness 
(A)In generalSubject to subparagraph (B) and section 103(g), an eligible employee shall be entitled to leave under this paragraph to— 
(i)participate in or attend an activity that is sponsored by a school or community organization and relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee; or 
(ii)meet routine family medical care needs, including for medical and dental appointments of the employee or a son, daughter, spouse, or grandchild of the employee, or to attend to the care needs of elderly individuals who are related to the eligible employee, including visits to nursing homes and group homes.  
(B)Limitations 
(i)In generalAn eligible employee is entitled to— 
(I)not to exceed 4 hours of leave under this paragraph during any 30-day period; and  
(II)not to exceed 24 hours of leave under this paragraph during any 12-month period.  
(ii)Coordination ruleLeave under this paragraph shall be in addition to any leave provided under any other paragraph of this subsection.  
(C)DefinitionsAs used in this paragraph: 
(i)SchoolThe term school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), or a child care facility.  
(ii)Community organizationThe term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 101(12), such as a scouting or sports organization. .  
(b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the third sentence the following new sentence: Leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule..  
(c)Substitution of paid leaveSection 102(d)(2) of such Act (29 U.S.C. 2612(d)(2)) is amended by adding at the end the following new subparagraph: 
 
(C)Parental involvement leave and family wellness leaveAn eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid vacation leave, personal leave, or family leave of the employee for any leave under subsection (a)(5). In addition, an eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid medical or sick leave of the employee for leave provided under clause (ii) of subsection (a)(5)(A) for any part of the leave under such clause, except that nothing in this title shall require an employer to provide paid sick leave or paid medical leave in any situation in which such employer would not normally provide any such paid leave. If the employee elects or the employer requires the substitution of accrued paid leave for leave provided under subsection (a)(5)(A), the employer shall not restrict or limit this substitution or impose any additional terms and conditions on such leave that are more stringent on the employee than the terms and conditions set forth in this Act. .  
(d)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the following new paragraph: 
 
(4)Notice relating to parental involvement and family wellness leaveIn any case in which an employee requests leave under paragraph (5) of subsection (a), the employee shall— 
(A)provide the employer with not less than 7 days’ notice or as much notice as is practicable before the date the leave is to be taken, of the employee’s intention to take leave under such paragraph; and  
(B)in the case of leave to be taken under subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider involved (if any)..  
(f)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following new subsection: 
 
(g)Certification related to parental involvement and family wellness leaveAn employer may require that a request for leave under section 102(a)(5) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe. .  
(g)Definition of grandchildSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by adding at the end the following new paragraph: 
 
(14)GrandchildThe term grandchild means a son or daughter of an employee’s son or daughter. .  
4.Entitlement of Federal employees to leave for parental involvement and family wellness 
(a)Leave requirementSection 6382(a) of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(5) 
(A)Subject to subparagraph (B)(i) and section 6383(f), an employee shall be entitled to leave under this paragraph to— 
(i)participate in or attend an activity that is sponsored by a school or community organization and relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee; or 
(ii)meet routine family medical care needs, including for medical and dental appointments of a son, daughter, spouse, or grandchild of the employee, or to attend to the care needs of elderly individuals who are related to the eligible employee, including visits to nursing homes and group homes. 
(B) 
(i)An employee is entitled to— 
(I)not to exceed 4 hours of leave under this paragraph during any 30-day period; and  
(II)not to exceed 24 hours of leave under this paragraph during any 12-month period.  
(ii)Leave under this paragraph shall be in addition to any leave provided under any other paragraph of this subsection.  
(C)For the purpose of this paragraph— 
(i)the term school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965), a Head Start program assisted under the Head Start Act, and a child care facility licensed under State law; and  
(ii)the term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 6381(6), such as a scouting or sports organization. .  
(b)ScheduleSection 6382(b)(1) of such title is amended— 
(1)by inserting after the second sentence the following new sentence: Leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule.; and  
(2)in the last sentence, by striking involved, and inserting involved (or, in the case of leave under subsection (a)(5), for purposes of any 30-day or 12-month period),.  
(c)Substitution of paid leaveSection 6382(d) of such title is amended— 
(1)by inserting (1) after the subsection designation; and  
(2)by adding at the end the following: 
 
(2) An employee may elect to substitute for leave under subsection (a)(5), any of the employee’s accrued or accumulated annual or sick leave under subchapter I. If the employee elects to substitute accumulated annual or sick leave for leave provided under subsection (a)(5), the employing agency shall not restrict or limit this substitution or impose any additional terms and conditions on such leave that are more stringent on the employee than the terms and conditions set forth in this subchapter..  
(d)NoticeSection 6382(e) of such title is amended by adding at the end the following new paragraph: 
 
(3)In any case in which an employee requests leave under paragraph (5) of subsection (a), the employee shall— 
(A)provide the employing agency with not less than 7 days’ notice, before the date the leave is to be taken, of the employee’s intention to take leave under such paragraph; and 
(B)in the case of leave to be taken under subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider involved (if any). .  
(e)CertificationSection 6383(f) of such title is amended by striking 6382(a)(3) and inserting paragraph (3) or (5) of section 6382(a).  
(f)Definition of grandchildSection 6381 of title 5, United States Code, is amended— 
(1)in paragraph (10), by striking and at the end;  
(2)in paragraph (11), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(12)the term grandchild means a son or daughter of an employee’s son or daughter. .  
 
